 1   Scott A. Flinders (6975)
     HUTCHISON & STEFFEN, LLC
 2
     Peccole Professional Park
 3   10080 West Alta Drive, Suite 200
     Las Vegas, Nevada 89145
 4   Telephone: 702-385-2500
 5   Facsimile: 702-385-2086
     sflinders@hutchlegal.com
 6
     Attorney for Defendant
 7   American Family Insurance Company
 8
                               UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF NEVADA
10
      DAWN LYNN, individual                               CASE NO.: 3:18-cv-00141-MMD-WGC
11
12                    Plaintiff,

13    vs.                                                 STIPULATION AND ORDER OF
                                                          DISMISSAL WITH PREJUDICE
14
      AMERICAN FAMILY MUTUAL
15    INSURANCE COMPANY; and DOES 1
      through 10, and ROE Corporations I through
16    X, inclusive,
17
                      Defendants.
18
19          Plaintiff Dawn Lynn and Defendant American Family Mutual Insurance Company, by and
20   through their counsel of record, hereby stipulate under FRCP 41(a)(1)(ii) that this action be
21   dismissed with prejudice as to all claims, causes of action, and parties, with each party bearing its
22   own attorney’s fees and costs.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
 1                                                     Dawn Lynn v. American Family Mutual Insurance Company\
                                                                            Case No. 3:18-cv-00141-MMD-WGC
 2                                                             Stipulation and Order of Dismissal With Prejudice

 3
 4    Dated this 20th day of December, 2018.           Dated this 20th day of December, 2018.

 5    GOLIGHTLY & VANNAH, PLLC                         HUTCHISON & STEFFEN, PLLC
 6
      /s/ Tamara Vannah                                /s/ Scott A. Flinders
 7    TAMARA VANNAH, ESQ. (10661)                      SCOTT A. FLINDERS, ESQ. (6975)
      5555 Kietzke Lane, Suite 150                     Peccole Professional Park
 8    Reno, Nevada 89511                               10080 West Alta Drive, Suite 200
 9    Attorneys for Plaintiff                          Las Vegas, Nevada 89145
                                                       Attorney for Defendant
10
11
                                      ORDER OF DISMISSAL
12
             Pursuant to the stipulation of the parties under FRCP 41(a)(1)(ii), IT IS ORDERED THAT
13
     THIS ACTION BE, AND HEREBY IS, DISMISSED WITH PREJUDICE as to all claims, causes
14
15   of action, and parties, with each party bearing its own attorney’s fees and costs. The Clerk is

16   directed to close the file.
17
                   December 20, 2018
             Dated:_____________________
18
19
20
                                                 ___________________________________
21                                               UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28
                                                   2
